DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant amended claims 1, 2, 4, 5, 7-9, 11, 12, 14-16, and 18-21 and canceled claims 3, 10, and 17 in the amendment filed on 04/19/2022.
The claims 1, 2, 4-9, 11-16, and 18-21 are pending.


Response to Arguments
Applicant's arguments filed 04/19/2022 have been fully considered but they are not persuasive.
A. 	Applicant argues that the office has not established a prima facie case that Avila includes “the identical invention…in as complete detail as is contained in the claim”.
In reply, the examiner respectfully disagrees.

Examiner notes that the current invention is related to the field of decentralized handling of messaging between nodes in distributed computing environment to reach client applications.
Avila discloses a bidirectional communication clusters where the intermediary server device directly connected with the client devices forward the message from the first server device. The cited portions of the prior art disclose the details as required per the limitations of the claims. Therefor, the Office has established a prima facie case that Avila discloses the claims.



B. 	Applicant argues that Avila is silent as to “forwarding the message to the second node through a message broker, in the distributed computing environment, that utilizes a routing information registry.
In reply, the examiner respectfully disagrees.

Avila discloses one or more server device acting as intermediaries (message broker) in a cluster (distributed computing environment) forwarding message to another server device (second node) directly connected to the client device based on gateway data in the connection database on each server device (routing information registry). Therefore, Avila discloses the argued limitations.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-9, 11-16, and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Avila et al (US Publication No. 2020/0213387 A1).
With respect to claim 1, Avila teaches a method for message handling implemented by a first node in a distributed computing environment (Abstract), the method comprising: receiving a message including a connection identifier to identify a connection in the application layer to be utilized to send the message to a client application (paragraph 0090-0092; 0098 disclose server device receiving response message including generated identifier for the established connection with the client); parsing the connection identifier to determine a node identifier indicating a second node in the distributed computing environment that implements the connection (paragraph 0090-0092; 0098; 0110 disclose server device extracting connection identifier from the message); and forwarding the message to the second node through a message broker, in the distributed computing environment, that utilizes a routing information registry to locate the second node using the node identifier, in response to the first node having a different node identifier than the node identifier of the message (paragraph 0081; 0084; 0090-0092; 0098; 0108; 0110 disclose server device forwarding the message to destination server based on gateway connection data).

With respect to claim 2, Avila teaches receiving a second message including a second connection identifier to identify a connection in the application layer to be utilized to send the second message to a second client application (paragraph 0090-0092; 0098); parsing the second connection identifier to determine a second node identifier indicating the first node in the distributed computing environment that implements the second connection (paragraph 0090-0092; 0098; 0110); and sending the second message to the second client application over the second connection in the application layer in response to the first node having a same node identifier as the node identifier of the second message (paragraph 0084; 0090-0092; 0098; 0108).

With respect to claim 4, Avila teaches wherein the second node generated the connection identifier in response to establishing the connection with the client application (paragraph 0091).

With respect to claim 5, Avila teaches wherein the second node further caused the routing information registry to be updated with at least the node identifier (paragraph 0090).

With respect to claim 6, Avila teaches establishing a distributed virtual machine queue for the connection identifier to queue messages for the connection (paragraph 0090-0092; 0098; 0108-0110).

With respect to claim 7, Avila teaches further comprising: receiving a second message including a second connection identifier to identify a connection in the application layer to be utilized to send the second message to a second client application (paragraph 0084; 0090-0092; 0098; 0108; 0110); parsing the second connection identifier to determine a second node identifier indicating that the second message is to be broadcast to nodes of the distributed computing environment (paragraph 0090-0092; 0098; 0110); and broadcasting the second message to a plurality of nodes of the distributed computing environment (paragraph 0082; 0090-0092; 0098; 0110).

The limitations of claim 8 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

The limitations of claim 9 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

The limitations of claim 11 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

The limitations of claim 12 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

The limitations of claim 13 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

The limitations of claim 14 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

The limitations of claim 15 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

 The limitations of claim 16 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

The limitations of claim 18 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

The limitations of claim 19 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

The limitations of claim 20 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

The limitations of claim 21 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914. The examiner can normally be reached Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        
7/19/2022